          Case 3:19-cv-02471-WHO Document 44 Filed 11/26/19 Page 1 of 4



 1    James R. Batchelder (CSB # 136347)                     Brian A. E. Smith (SBN 188147)
      Mark D. Rowland (CSB # 157862)                         Alden KW Lee (SBN 257973)
 2    Andrew T. Radsch (CSB # 303665)                        Jeffrey D. Chen (SBN 267837)
      ROPES & GRAY LLP
 3    1900 University Ave., Sixth Floor                      Joseph J. Fraresso (SBN 289228)
      East Palo Alto, CA 94303-2284                          BARTKO ZANKEL BUNZEL & MILLER
 4    Tel: (650) 617-4000                                    One Embarcadero Center, Suite 800
      Fax: (650) 617-4090                                    San Francisco, California 94111
 5    james.batchelder@ropesgray.com                         Tel: (415) 956-1900
      mark.rowland@ropesgray.com                             Email: bsmith@bzbm.com
 6    andrew.radsch@ropesgray.com                            Email: alee@bzbm.com
 7                                                           Email: jchen@bzbm.com
      Attorneys for Plaintiff and Counter-Defendant          Email: jfraresso@bzbm.com
 8    PALO ALTO NETWORKS, INC.
                                                             Counsel for Defendant and
 9                                                           Counterclaimant
                                                             PACKET INTELLIGENCE LLC
10
                                                             [Additional counsel listed on signature
11                                                           page]

12

13                                UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN FRANCISCO DIVISION

16
     PALO ALTO NETWORKS, INC.,                        )     Case No. 3:19-cv-02471-WHO
17                                                    )
                           Plaintiff,                 )     Assigned to: Hon. William H. Orrick
18                                                    )
                   v.                                 )     [Proposed] STIPULATED ADDENDUM
19                                                    )
     PACKET INTELLIGENCE LLC,                         )     TO PROTECTIVE ORDER
20                                                    )
                           Defendant.                 )
21                                                    )

22

23          WHEREAS, Plaintiff and Counterclaim Defendant Palo Alto Networks, Inc. (“Palo Alto
24 Networks”) and Defendant and Counterclaimant Plaintiff Packet Intelligence LLC (“Packet

25 Intelligence”) (collectively, “Parties”) understand that certain information that is or will be produced

26 pursuant to discovery demands by the Parties involves the production or disclosure of trade secrets,

27 confidential business information, or other proprietary information of Non-Parties;

28

                                                      -1-
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                    CASE NO. 3:19-CV-02471-WHO
          Case 3:19-cv-02471-WHO Document 44 Filed 11/26/19 Page 2 of 4



 1          WHEREAS, the Court previously entered a Protective Order in this case on September 27,
 2 2019 (Dkt. No. 37);

 3          WHEREAS, the Court previously entered a Stipulated Addendum to Protective Order (Dkt.
 4 No. 43);

 5          WHEREAS, the Parties have conferred, and counsel for the Parties have approved this
 6 Order;

 7          THEREFORE, it is hereby ORDERED that:
 8          1. Sections 2.8 and 7.3(b) of the Protective Order (Dkt. 37) shall be and are modified to
 9 include the underlined text below:

10          2. DEFINITIONS
11          …
12          2.8 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” / “NON-PARTY
13 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items: extremely

14 sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-Party

15 would create a substantial risk of serious harm that could not be avoided by less restrictive means.

16 “NON-PARTY HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items

17 shall be treated the same as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

18 Information or Items under this Protective Order, with the exception that House Counsel may not

19 have access to “NON-PARTY HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

20 Information or Items, as provided in Section 7.3(b).

21          …
22          7. ACCESS TO AND USE OF PROTECTED MATERIAL
23          …
24          7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, “NON-
25 PARTY HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and “HIGHLY

26 CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered by the court

27 or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

28 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, “NON-PARTY

                                                    -2-
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                CASE NO. 3:19-CV-02471-WHO
          Case 3:19-cv-02471-WHO Document 44 Filed 11/26/19 Page 3 of 4



 1 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

 2 SOURCE CODE” only to:

 3          …
 4          b) Designated House Counsel of the Receiving Party (1) who has no involvement in
 5 competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation, (3)

 6 who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom

 7 the procedures set forth in paragraph 7.4(a)(1), below, have been followed. Designated House

 8 Counsel shall not have access to any information or items designated “HIGHLY CONFIDENTIAL

 9 – SOURCE CODE,” or “NON-PARTY HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

10 ONLY”;

11

12

13 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

14    Dated: November 26, 2019                              Dated: November 26, 2019
15    By: /s/ Andrew T. Radsch                              By: /s/ Corby R. Vowell
16
      James R. Batchelder (CSB # 136347)                    Brian A. E. Smith (SBN 188147)
17    Mark D. Rowland (CSB # 157862)                        Alden KW Lee (SBN 257973)
      Andrew T. Radsch (CSB # 303665)                       Jeffrey D. Chen (SBN 267837)
18    ROPES & GRAY LLP                                      Joseph J. Fraresso (SBN 289228)
      1900 University Ave. Sixth Floor                      BARTKO ZANKEL BUNZEL & MILLER
19    East Palo Alto, CA 94303-2284                         One Embarcadero Center, Suite 800
      Tel: (650) 617-4000
20    Fax: (650) 617-4090                                   San Francisco, California 94111
      james.batchelder@ropesgray.com                        T: 415-956-1900
21    mark.rowland@ropesgray.com                            Email: bsmith@bzbm.com
      andrew.radsch@ropesgray.com                           Email: alee@bzbm.com
22
                                                            Email: jchen@bzbm.com
23                                                          Email: jfraresso@bzbm.com
      Attorneys for Plaintiff and Counter-Defendant
24    PALO ALTO NETWORKS, INC.                              Jonathan T. Suder (Pro Hac Vice To Be
                                                            Filed)
25                                                          Corby R. Vowell (Pro Hac Vice To Be Filed)
                                                            Dave R. Gunter (Pro Hac Vice To Be Filed)
26                                                          FRIEDMAN, SUDER & COOKE
                                                            604 East 4th Street, Suite 200
27                                                          Fort Worth, TX 76102
                                                            T: 817-334-0400
28                                                          F: 817-334-0401
                                                            jts@fsclaw.com
                                                      -3-
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                  CASE NO. 3:19-CV-02471-WHO
          Case 3:19-cv-02471-WHO Document 44 Filed 11/26/19 Page 4 of 4



 1                                                             vowell@fsclaw.com
                                                               gunter@fsclaw.com
 2
                                                               Michael F. Heim (Pro Hac Vice To Be Filed)
 3                                                             Robert Allan Bullwinkel (Pro Hac Vice To
                                                               Be Filed)
 4                                                             Christopher M. First (Pro Hac Vice To Be
                                                               Filed)
 5                                                             HEIM, PAYNE & CHORUSH, LLP
                                                               1111 Bagby Street, Suite 2100
 6                                                             Houston, Texas 77002
                                                               T: 713-221-2000
 7                                                             F: 713-221-2021
                                                               mheim@hpcllp.com
 8                                                             abullwinkel@hpcllp.com
                                                               cfirst@hpcllp.com
 9
                                                               Counsel for Defendant and
10                                                             Counterclaimant
                                                               PACKET INTELLIGENCE LLC
11

12
     Filer’s Attestation: I attest that counsel for the parties have concurred in this filing.
13
                                                     /s/ Andrew T. Radsch
14

15

16
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18 DATED: ________________________ _____________________________________
                                  Hon. William H. Orrick
19                                United States District Judge
20

21

22

23

24

25

26

27

28

                                                         -4-
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                       CASE NO. 3:19-CV-02471-WHO
